



Exhibit 10.2


MERIT MEDICAL SYSTEMS, INC.
2019 EXECUTIVE BONUS PLAN


Merit Medical Systems, Inc. a Utah corporation (the “Company”), has adopted this
2019 Executive Bonus Plan (the “Plan”) effective as of January 1, 2019.
 
1.      Background and Purpose. The purposes of the Plan are to motivate and
reward eligible executive employees by making a portion of their annual cash
compensation dependent on the achievement of certain pre-determined corporate
performance goals, to align the interests of participating executives with those
of the Company, and to attract and retain superior executive employees by
providing a competitive bonus program that rewards outstanding performance.
 
2.      Definitions. For purposes of this Plan, the following capitalized terms
shall have the following meanings:
 
(a)“Affiliate” means any corporation or other entity controlled by the Company.


(b)“Award” means a bonus award pursuant to the Plan, the payment of which shall
be contingent on the attainment of Committee-specified Performance Goals with
respect to a Performance Period as determined by the Committee pursuant to
Section 6 below.


(c)“Award Notice” has the meaning set forth in Section 5(a) below.
 
(d)“Base Salary” means a Participant’s annualized rate of base salary in effect
on the last day of the Performance Period before any deductions for taxes or
benefits, and before deferrals of compensation pursuant to any Company-sponsored
Code Section 401(k), nonqualified deferred compensation or similar plans.
 
(e)“Board” means the Board of Directors of the Company, as constituted from time
to time.
 
(f)“CEO” means the Company’s Chief Executive Officer.


(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including any regulations or authoritative guidance promulgated thereunder and
successor provisions thereto.
 
(h)“Committee” means the Compensation Committee of the Board.
 
(i)“Company” means Merit Medical Systems, Inc., a Utah corporation, and any
successor thereto.
 
(j)“Eligible Executives” mean (i) the CEO and (ii) such other executive officers
of the Company (as defined in Rule 3b-7 under the Securities Exchange Act of
1934, as amended) and other management personnel as are designated from time to
time by the Committee.


(k)“Employment Agreement” as to any Participant as of any date means the written
employment agreement between the Company and the Participant as in effect on
such date.


(l)“GAAP” means United States generally accepted accounting principles as
consistently applied by the Company from period to period.


(m)“Participant” means as to any Performance Period, the CEO and such other
Eligible Executives, if any, as are designated by the Committee to participate
in the Plan for that Performance Period.


(n)“Performance Criteria” means, with respect to any Award for a given
Performance Period, such financial or other objective business measures or
criteria with respect to the Company, its subsidiaries or its business divisions
as the Committee determines and designates in the applicable Award Notice, and
upon which the Performance Goals for the Performance Period in question are
based. The applicable Performance Criteria for a given Award may include one or
more of the following: (i) net earnings or net income (before or after taxes);
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or net revenue growth; (iv) gross revenue, gross profit or gross profit
growth; (v) net operating profit (before or after taxes); (vi) return on assets,
capital, invested capital, equity, or sales; (vii) cash flow (including, but not
limited to, operating cash flow, free cash flow, and cash flow return on
capital); (viii) earnings before or after taxes, interest, depreciation and/or
amortization; (ix)


1

--------------------------------------------------------------------------------





gross or operating margins; (x) improvements in capital structure; (xi) budget
and expense management; (xii) productivity ratios; (xiii) economic value added
or other value added measurements; (xiv) Company share price (including, but not
limited to, growth measures and total shareholder return); (xv) expense targets;
(xvi) margins; (xvii) operating efficiency; (xviii) working capital targets;
(xix) enterprise value; (xx) completion of acquisitions or business expansions;
and (xxi) such other measures as the Committee determines. Designated
Performance Criteria may be computed on both a GAAP or non-GAAP basis, and may
vary from year to year and from Participant to Participant.


(o)“Performance Goals” means, with respect to any Award for a given Performance
Period, the quantitative goals selected by the Committee in its discretion with
respect to each of the Performance Criteria for the Performance Period in
question applicable to such Award, as set forth in the applicable Award Notice. 
Designated Performance Goals may vary from year to year and from Participant to
Participant.


(p)“Performance Period” means, with respect to any Award, the period for which
attainment of the applicable Performance Goals is calculated, which unless
otherwise indicated by the Committee shall be the Company’s fiscal year to which
the Award relates.


(q)“Plan” means the Merit Medical Systems, Inc. 2019 Executive Bonus Plan as
hereafter amended from time to time.


(r)“Target Award Amount” means the target performance-based bonus amount payable
under the Plan to a Participant for a particular Performance Period, as
determined by the Committee, set forth in the applicable Award Notice, and
expressed as a percentage of the Participant’s Base Salary.


3.      Administration.
 
(a)Administration by the Committee. The Plan shall be administered by the
Committee.


(b)Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to: (i)
designate Participants; (ii) determine the terms and conditions of any Award,
including the applicable Performance Period, Performance Criteria and
Performance Goals; (iii) determine whether, to what extent, and under what
circumstances Awards may be forfeited or suspended; (iv) interpret, administer,
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan or any notice, instrument or agreement relating to, or Award granted
under, the Plan; (v) establish, amend, suspend, or waive any rules for the
administration, interpretation and application of the Plan; (vi) determine the
degree to which applicable Performance Goals are attained; and (vii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.


(c)    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.


(d)    Agents; Limitation of Liability. The Committee may appoint agents to
assist in administering the Plan. The Committee and each member thereof shall be
entitled to rely in good faith or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company’s
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
 
4.      Eligibility and Participation. Only Eligible Executives may participate
in the Plan. The CEO shall automatically participate in the Plan for each
Performance Period. Other Eligible Executives may participate in the Plan for a
given Performance Period only if and to the extent the Committee, in its
discretion, selects such other Eligible Executives to be Participants for that
Performance Period. An Eligible Executive who is designated by the Committee as
a Participant for a given Performance Period is not guaranteed or assured of
being selected for participation in any subsequent Performance Period; provided
that the CEO shall automatically be a Participant for all Performance Periods.
 
5.      Establishment of Target Award Amounts and Performance Goals.
 
(a)Determination of Target Award Amounts and Performance Goals. Reasonably
promptly following the commencement of each Performance Period (and in the case
of the initial Performance Period commencing January 1, 2019, not


2

--------------------------------------------------------------------------------





later than May 31, 2019) the Committee, in its sole discretion, shall establish
and set forth in a written notice (an “Award Notice”) delivered to each
Participant promptly thereafter, the following:


(i)     The applicable Performance Period with respect to the Award and the
applicable Performance Criteria and Performance Goals for such Performance
Period;


(ii)    The Target Award Amount for the Participant for such Performance Period,
the payment of which shall be conditioned on the degree to which the applicable
Performance Goals for that Performance Period are achieved;


(iii)    With respect to the applicable Performance Criteria, the relative
percentage weighting to be accorded to each such Performance Criteria in the
calculation of the amount of the Award that is payable; and


(iv)    The formula for computation of the Award amount payable and, with
respect to each applicable Performance Goal, the degree to which attainment of
such Performance Goal will be credited under that formula. Such formula may
include minimum performance levels below which no credit will be given, maximum
performance levels above which no additional credit will be given, and levels of
applicable Performance Goal attainment within designated performance ranges with
respect to which varying percentages of credit will be given (computed on an
interpolated or stepped basis, or a combination thereof as determined by the
Committee).
 
(b)Adjustments. The Committee is authorized to adjust or modify the
previously-set Performance Goals for a given Performance Period in its sole
discretion/in connection with any one or more of the following events occurring
within the applicable Performance Period:
 
(i)material acquisitions or divestitures by the Company; 


(ii)      significant Company litigation or claim judgments or settlements;
 
(iii)    intervening changes in tax laws, accounting standards or principles, or
other laws or regulatory rules affecting reporting results materially affecting
the Company;
 
(iv)      extraordinary nonrecurring items with respect to the Company as
described in Accounting Principles Board Opinion No. 30 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year or period;
 
(v)      material Company asset write-downs; and


(vi)    such pre-determined events as are set forth in the Award Notice in
question.


6.      Calculation and Payment of Awards.
 
(a)Determination of Performance Level Attained and Bonus Payable. Following the
completion of each Performance Period, the Committee shall determine the extent
to which each of the applicable Performance Goals for that Performance Period
have been achieved or exceeded. Based on the level of performance achieved, the
Committee shall then compute the amount of annual Award payable hereunder to
each Participant for the Performance Period in question pursuant to the formula
set forth in the applicable Award Notice. The Committee shall provide to each
Participant for the Performance Period in question a written statement setting
forth the computation of his or her Award.


(b)Other Adjustments. In determining the amount of each Award to be paid, the
Committee may, in addition to any adjustments under Section 5(b), reduce,
eliminate or increase (but not above 110% of the applicable Award amount
otherwise payable) the amount of an Award if, in its sole discretion, such
reduction, elimination or increase is appropriate.


(c)Form and Timing of Payment. Except as otherwise provided herein, as soon as
practicable following the Committee’s determination pursuant to Section 6 of the
Award payable for the applicable Performance Period, each Participant shall
receive a cash lump sum payment of his or her Award, less required withholding.
In no event shall such payment be made later than the 15th day of the third
month following the end of the Performance Period. Notwithstanding the
foregoing, a Participant may elect in writing to defer receipt of all or a
portion of an Award earned for a specified time as and to the extent otherwise
permitted under the terms of any other Company-sponsored plan that permits a
Participant Employee to defer the payment of the


3

--------------------------------------------------------------------------------





Award provided herein.


(d)Employment Requirement. Any provision herein to the contrary notwithstanding,
no Award shall be paid to any Participant who is not employed by the Company on
and through the close of last day of the Performance Period.
 
7.      Termination of Employment. If a Participant’s employment with the
Company terminates for any reason on or prior to the last day of the Performance
Period in question, all the Participant’s rights to an Award for that
Performance Period shall be forfeited.
     
8.    Claw-back. If the Board determines in its discretion that: (a) a
significant restatement of the Company’s financial results for any of the three
prior fiscal years for which audited financial statements have been prepared is
required; and (b) the Participant’s Award amount would have been lower had the
financial results been properly calculated, the Board has the authority to
require the Participant to reimburse the Company for any portion of any Award
previously paid to such Participant that is greater than the Award that would
have been paid if calculated based upon the restated financial results. The
Board in its discretion may require the Participant to provide such
reimbursement by (i) immediate repayment of such excess Award; (ii) repayment of
the excess through offsetting reduction of future compensation otherwise payable
to the Participant by the Company or through other methods; or (iii) by a
combination of such methods. The action permitted to be taken by the Board under
this Section 8 is in addition to, and not in lieu of, any and all other rights
of the Board and/or the Company under applicable law or any other claw-back or
similar policy of the Company.
9.      General Provisions.
 
(a)Compliance with Legal Requirements. The Plan and the granting of Awards shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.
 
(b)Non-transferability. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan may not be assigned, pledged, or transferred, except in the event of
the Participant’s death, to a designated beneficiary in accordance with the
Plan, or in the absence of such designation, by will or the laws of descent or
distribution.
 
(c)No Right to Employment. Nothing in the Plan or in any Award Notice shall
confer upon any Participant the right to continue in the employment of the
Company or any Affiliate or affect the right of the Company or any Affiliate to
terminate the employment of any Participant at will.
 
(d)No Right to Award. Unless otherwise expressly set forth in an employment or
other agreement signed by the Company and a Participant, a Participant shall not
have any right to any Award under the Plan until such Award has been paid to
such Participant and participation in the Plan in one Performance Period does
not connote any right to become a Participant in the Plan in any future
Performance Period.
 
(e)Withholding. The Company shall have the right to withhold from any Award, any
federal, state or local income and/or payroll taxes required by law to be
withheld and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.
 
(f)Amendment or Termination of the Plan. The Board or the Committee may, at any
time, amend, suspend or terminate the Plan in whole or in part. Notwithstanding
the foregoing, no amendment shall adversely affect the rights of any Participant
to Awards earned prior to such amendment, suspension or termination.
 
(g)Unfunded Status. Nothing contained in the Plan, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind or
a fiduciary relationship between the Company and any Participant, beneficiary or
legal representative or any other person. To the extent that a person acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.
 
(h)Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Utah without regard to conflicts of law.


4

--------------------------------------------------------------------------------





 
(i)Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company’s practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution, as applicable.
 
(j)Section 409A of the Code. It is intended that payments under the Plan qualify
as short-term deferrals exempt from the requirements of Section 409A of the
Code. If any Award does not qualify for treatment as an exempt short-term
deferral, it is intended that such amount will be paid in a manner that
satisfies the requirements of Section 409A of the Code, and in no event other
than in the calendar year commencing immediately after the end of the
Performance Period. The Plan shall be interpreted and construed accordingly.
 
(k)Expenses. All costs and expenses in connection with the administration of the
Plan shall be paid by the Company.
 
(l)Severability. If any provision of the Plan shall be considered illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if such illegal or invalid provision had
never been contained therein.
 
(m)Gender and Number. Except where otherwise indicated by the context, wherever
used, the masculine pronoun includes the feminine pronoun; the plural shall
include the singular, and the singular shall include the plural.


(n)Non-Exclusive. Nothing in the Plan shall limit the authority of the Company,
the Board or the Committee to adopt such other compensation arrangements, as it
may deem desirable for any Participant.


(o)Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.


(p)Relationship to Employment Agreements. Awards paid under this Plan shall be
treated as annual bonuses for purposes of any employment, change in control, or
similar agreement between the Company and a Participant.
 




[Remainder of page intentionally left blank; Signature page follows]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of the date first set forth above.


                    
MERIT MEDICAL SYSTEMS, INC.
 
By: /s/ Fred P. Lampropoulos
Name: Fred P. Lampropoulos
Title: Chairman of the Board, Chief Executive Officer and President

    


6